Fourth Court of Appeals
                                San Antonio, Texas
                                        July 16, 2021

                                    No. 04-21-00114-CV

                                     Zulema GARZA,
                                         Appellant

                                              v.

Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                       Appellees

                From the 49th Judicial District Court, Webb County, Texas
                         Trial Court No. 2020-CVK-002209-D1
                          Honorable Joe Lopez, Judge Presiding


                                      ORDER
             On June 28, 2021, we issued an order noting that appellant’s brief was
     late. We ordered appellant to file her brief and a written response explaining her
     failure to timely file the brief by July 13, 2021. In response to our June 28 order,
     appellant filed a letter we construe as a motion for extension of time to file her
     brief. Appellant’s letter stated she is a pro se litigant, explained that she has
     recently been involved in an accident, and requested “an extension of at least 2
     weeks’ time.”

            After consideration, appellant’s request for an extension of time is
     GRANTED. We ORDER appellant to file her brief by July 30, 2021. We
     caution appellant that pro se litigants are held to the same standards as licensed
     attorneys and are required to comply with the applicable rules of procedure. See,
     e.g., Dunlap v. Trois, No. 04-19-00488-CV, 2020 WL 7633952, at *2 (Tex.
     App.—San Antonio Dec. 23, 2020, no pet.) (mem. op.).



                                                   _________________________________
                                                   Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court